Citation Nr: 1223660	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-47 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar degenerative disc disease with left sacroiliac joint dysfunction.

2.  Entitlement to an initial rating in excess of 10 percent for left leg radicular symptoms with S1 nerve root compromise.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his father

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The record shows that the Veteran served as a member of the Utah Army National Guard from January 1984 to February 2006.  He had active duty for training (ACDUTRA) from December 31, 1984, to March 6, 1985, and from January 25, 2003, to February 8, 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision, by the Salt Lake City, Utah RO, which granted service connection for degenerative disc disease of the lumbar spine and assigned a 0 percent evaluation, effective June 14, 2007.  Subsequently, in October 2010, the RO increased the evaluation from 0 percent to 20 percent, effective from June 14, 2007.  Because this is not the highest possible rating available under the rating schedule for this disability, and because the Veteran has not indicated that he is content with the 20 percent rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

On December 2, 2010, the Veteran and his father testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  

In June 2011, the Board remanded the case to the RO for further evidentiary and procedural development.  Following the requested development, a separate 10 percent rating was awarded for left leg radicular symptoms with S1 nerve root compromise by an August 2011 rating decision, effective from June 14, 2007.  

By the October 2010 rating decision, the RO granted service connection for bilateral hearing loss and assigned a 0 percent rating, effective June 14, 2007.  A notice of disagreement (NOD) with that determination was received in November 2010.  A statement of the case was issued in October 2011.  Thereafter, in November 2011, the Veteran sought an extension of time to file a substantive appeal.  The agency of original jurisdiction (AOJ) did not respond to the request for an extension.  Nevertheless, the Veteran filed a statement in December 2011 wherein he expressed his desire to appeal and set forth his arguments.  The RO responded by sending the Veteran a letter to inform him that the RO would not accept his appeal because it was not timely filed.  

After the Veteran submitted arguments regarding the timeliness of his appeal, the RO issued a January 2012 supplemental statement of the case.  Curiously, the RO told the Veteran that its December 2011 decision as to the timeliness of his appeal was incorrect, but that he still needed to file a substantive appeal within 30 days of the supplemental statement of the case.  On this point, the Board finds that, because the RO determined that its decision on the timeliness of the Veteran's appeal was incorrect, the December 2011 appeal must therefore be considered as having been timely filed.  Consequently, the Board has jurisdiction to review the hearing loss rating issue and will address it in the remand that follows the decision below.


FINDINGS OF FACT

1.  Prior to August 18, 2011, the Veteran's degenerative disc disease of the lumbar spine was manifested by pain and tenderness; his functional range of motion was greater than 30 degrees of flexion.  

2.  Prior to August 18, 2011, degenerative disc disease of the lumbar spine was not productive of ankylosis, or incapacitating episodes having a total duration of at least four weeks during any 12-month period.  Bedrest has not been prescribed.  

3.  From August 18, 2011, the Veteran's service-connected degenerative disc disease of the lumbar spine has been manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees when pain on motion is taken into consideration.  

4.  The Veteran's service-connected degenerative disc disease has not been productive of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

5.  The Veteran's left leg radicular symptoms with S1 nerve root compromise causes disability equating to no worse than mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  Prior to August 18, 2011, the criteria for an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).  

2.  From August 18, 2011, the criteria for a 40 percent rating for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2011).  

3.  The criteria for an initial rating in excess of 10 percent for left leg radicular symptoms with S1 nerve root compromise have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent re-adjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in June 2007, July 2007, and March 2008 from the RO to the Veteran, which were issued prior to the RO decision in September 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The service treatment records (STRs) include a Medical Evaluation Board report, dated in December 2005, which shows that the Veteran was found to have chronic low back pain secondary to lumbar spondylosis with facet joint arthrosis, and L5-S1, herniated nucleus pulposus.  It was determined that this condition was incurred while on active duty for training in February 2003.  

The Veteran's initial claim for service connection for a back disorder and hearing loss (VA Form 21-526) was received in June 2007.  In conjunction with his claim, the Veteran was afforded a VA examination for evaluation of his back in January 2008.  At that time, the Veteran reported that, in 2003, some soldiers threw some duffle bags from a second story building ,which landed on his shoulders, injuring his back. Since then, he has had increasing pain.  He reported pain on a daily basis as often as two to three times a day; he noted that the pain radiates down the left leg.  The Veteran described the pain as burning and sharp; he rated the intensity of the pain as 8 out of 10 in severity.  He has been treated with physical therapy in the past, but he has had no other treatment.  On examination, it was noted that the Veteran's posture and gait were normal; he did not use any assistive device for ambulation.  Examination of the thoracolumbar spine revealed no radiation of pain on movement or muscle spasm.  There was tenderness to palpation of the left paraspinal muscles and the midline lumbar region.  Range of motion was normal.  Range of motion was not limited by repetitive use, pain, fatigue, weakness, lack of endurance or incoordination.  The examiner stated that he was unable to determine any additional limitation of motion caused by flare-ups.  There was no intervertebral disc syndrome.  Motor function was normal.  Sensory examination was normal.  Reflexes, in the knees and ankles were 2+.  X-ray study of the lumbar spine revealed loss of the disc space at L5-S1 consistent with degenerative disc disease.  The thoracic spine revealed normal vertebral bodies without fracture, lesion or arthritic change.  The pertinent diagnosis was degenerative disc disease of the lumbar spine.  

By a rating action in September 2008, service connection was granted for degenerative disc disease, evaluated as 0 percent, effective June 14, 2007.  

The Veteran was afforded another VA examination in April 2010.  The Veteran indicated that he has not had any therapy since he underwent physical therapy and an evaluation in December 2003.  The Veteran related that his symptoms were mainly an ever-present burning that occurs along his left buttock and at the sacroiliac joint.  The Veteran stated that the pain was aggravated by lifting anything greater than 50 pounds, walking longer than one hour or standing longer than one hour.  He described flare-ups as a sharp pain across his back, originating at the left side and with burning across his buttock, sometimes into the anterolateral thigh, ending at the mid-thigh region. He noted that the duration of the flare-ups can be up to three days, but in general will resolve within one hour.  The Veteran stated that he attempts to alleviate the flare-ups by changing position.  He denied being prescribed any bed rest, but one to two times a year he will call in sick for up to two or three days at a time for his back.  The Veteran indicated that he was able to do his usual household items and work; however, he has a hard time with shoveling snow.  The Veteran reported working for the state as a mechanic; he stated that he occasionally had to change positions, but no limitations per se in his usual job duties.  

On examination, it was noted that he was in no apparent distress.  His posture and gait were normal.  There was no obvious abnormality to his gait; he was able to heel, toe and tandem walk normally.  He did not use any cane, crutches or walkers. He did report using a back brace to help with stability.  There was marked tenderness at the left sacroiliac joint and slightly above in the left paralumbar muscles, but no obvious spasms were noted or seen on examination.  He was able to flex to 50 degrees, with pain beginning at 40 degrees.  Extension was to 10 degrees with pain at that end range.  Right and left lateral flexion was decreasing upon repetition, initially at 20 degrees each, then 15, and 15 on subsequent repeat testing. He had pain at the end range of right lateral flexion with only minimal discomfort at the left lateral flexion end range.  Right and left rotations were 30 degrees each, again pain at the very end ranges, right greater than left.  Again, he was markedly tender at the left sacroiliac joint and with pressure upon this area, it provoked his symptoms of radiation into the left buttock and down his left lower extremity.  The examiner stated that it was significant to note that, on modified slump test, as well as Lasegue or straight leg raise, he was not able to provoke any symptoms of radiculopathy.  The examiner further noted that there was no change in active or passive range of motion during repeat testing, no additional losses of range of motion in the involved spine due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The pertinent diagnoses included intervertebral disc syndrome with left sacroiliac joint dysfunction and radiating symptoms consistent with the disease.  The examiner further stated that the Veteran did not have any provocable radiculopathy at this time; however, subjectively and historically, he had what appears to be an L5 radiculopathy on the left side that the examiner described as mostly resolved.  

At his personal hearing in December 2010, the Veteran maintained that his back disorder was more disabling than currently reflected by the 20 percent rating.  The Veteran reported that he gets a sharp pain in his back that prevents him from staying on his feet for long periods of time; he stated that he has to lie down.  The Veteran indicated that he also experiences numbness in his left foot and toes as a result of his back condition.  He reported problems with a burning sensation across his buttocks.  The Veteran testified that he had flare-ups every other month, and his doctors have recommended bed rest for his back.  The Veteran reported spending 3 to 4 days in bed when he gets flare-ups.  The Veteran indicated that he currently works as a diesel mechanic for the Utah Department of Transportation; he reported losing approximately 20 to 30 hours each month due to his back condition.  The Veteran indicated that his doctors had prescribed bed rest and medication.  The Veteran stated that he experiences a burning sensation across the buttocks; he also reported muscle atrophy in the left leg.  The Veteran related that a simple movement as turning the wrong way causes back pain; and, if he stands for a long period of time, his back pinches and becomes numb.  The Veteran stated that he cannot work anymore.  

On the occasion of a VA examination for evaluation of the spine, in August 2011, the Veteran stated that he has constant low back pain at a level of 7-8 out of 10.  He stated that the pain flares at a level of 9 to 10 perhaps twice a day without obvious provocation.  He is usually standing on his feet when the pain worsens.  The Veteran reported that the flare will last for 5 to 10 minutes and then subside back to the previous level of 7 to 8 out of 10.  The Veteran also reported constant pain in his left leg.  The Veteran described the pain as going down the posterior lateral aspect of the left thigh and the lateral aspect of the left lower leg and into the lateral aspect of the left foot and the lateral toes.  The Veteran indicated that he limps on his left leg quite frequently and the left leg feels weak, but he never falls as the leg never gives way.  He described a sensation of numbness in the lateral aspect of the leg.  Bowel and bladder functions were normal.  The Veteran indicated that he has never been hospitalized as a result of his low back disorder.  The Veteran indicated that if he sits for 30 minutes he must get up and walk around as the pain tends to worsen and he must sit down or change position.  It was noted that the Veteran has been working for the State of Utah for the past 14 years; he is a mechanic.  At this point, he is a lead mechanic and spends most of his time in an office.  He did not describe himself as being incapacitated at that time, but simply says that the low back pain is a little worse and he takes vacation days at work and rests at home.  The Veteran indicated that he had missed 2 days a month for the past year.  The examiner reported no other limits to ADLs or occupation based on today's claimed conditions.  

On examination of the lumbar spine, the Veteran was able to actively flex at the waist from 0 degrees to 45 degrees; he began to experience pain at 30 degrees of flexion and go no further than 45 degrees of the pain.  He was able to extend at the waist from 0 degrees to 20 degrees at which point he had pain and could go no further.  He was able to flex to the left and right to 20 degrees and rotate to 20 degrees both ways before he had pain and could go no further.  There was some tenderness of the left paraspinous muscles and some minimal spasm of the paraspinal muscle bilaterally.  Straight leg raising was normal to 90 degrees in the sitting position.  In the supine position, straight leg raising on the right was normal to 90 degrees and on the left produced low back pain at about 40 degrees.  Strength throughout both lower extremities was normal at 5/5.  There was no muscle atrophy.  Tone was normal.  Posture was normal.  Reflexes were 2+ at both knees, 1+ at the right ankle and absent at the left ankle.  On sensory examination, the Veteran reported decreased pain, temperature, touch sensation along the lateral aspect of the left foot and the lateral left lower leg.  Position and vibratory sense were normal in the left leg.  Sensory examination was completely normal in the right leg.  

The pertinent diagnosis was degenerative disc disease in the lumbar spine with evidence of disk herniation at the L5-S1 level projecting toward the left side.  The examiner noted that the Veteran did have radicular symptoms in the left leg as noted above and the examination confirmed evidence to suggest compromise of the left S1 nerve root as a result of the degenerative disc disease in the lumbar spine.  The low back symptoms did not have a significant effect on the Veteran's employment as noted above.  The examiner stated that the Veteran does not have significant functional loss as a result of his degenerative lumbar disc disease.  Except as noted above, there was no change in active or passive range of motion during repeat motion testing and no additional losses of range of motion of the thoracolumbar spine due to pain, weakness, impaired endurance, fatigue, incoordination, flare-ups or loss of function.  

A peripheral nerves examination was conducted in November 2011.  At that time, the Veteran reported constant pain in the left lower extremity, which he described as moderate.  He also reported paresthesia and numbness in the left lower extremity.  Muscle strength testing revealed 5/5 strength in knees and ankles.  No muscle atrophy was noted.  Deep tendon reflexes were 2+ in the knees and ankles.  There was decreased sensation in the left leg, thigh, ankle and toes.  He had a mild left limp.  The Veteran reported soreness and feeling of pinching in the foot, left calf and left posterior buttock.  EMG studies were noted to be normal in the lower extremities.  The sciatic nerve was normal.  All other nerves of the lower extremity were normal, except for the external popliteal nerve.  The examiner noted a mild incomplete paralysis in the left external popliteal nerve.  The examiner further noted that the symptoms the Veteran describes are moderately severe.  

III.  Analysis 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202(1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7(1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  


A.  Lumbar Spine Disc Disease

The Veteran's service-connected degenerative disc disease of the lumbar spine is to be evaluated under Diagnostic Code 5243.  Under that diagnostic code and others for evaluating the spine, the General Rating Formula for Diseases and Injuries of the Spine is used.  The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (Diagnostic Code 5242).  

Following the rating criteria, Note (1) provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) [With respect to the lumbar spine]--For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Additionally, the Diagnostic Code pertaining to rating the Veteran's disability provides that intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this formula, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (Diagnostic Code 5243).  

Following the rating criteria, Note (1) provides that:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a (Diagnostic Code 5243).  

The Veteran has been assigned a 20 percent evaluation for his back disability from June 14, 2007.  This evaluation contemplates forward flexion greater than 30 degrees or a combined range of motion not greater than 120 degrees.  

After review of the evidentiary record, as to the General Formula, the Board finds that the evidence dated prior to the August 28, 2011 examination is not reflective of a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  

Significantly, during the January 2008 examination, the Veteran complained of severe pain on a daily basis and there was tenderness to palpation of the paraspinal muscles; however, range of motion in the lumbar spine was reported as normal, with no limitation due to pain, fatigue, weakness, lack of endurance or incoordination.  Subsequently, the results of the April 2010 examination showed that the Veteran's flexion of the thoracolumbar spine was not limited to 30 degrees or less, or approximately such a level of disability.  Although the Veteran experienced some pain at 40 degrees of flexion, the examiner commented that there was no additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of range of motion.  Thus, even with consideration of painful motion and other factors, the range of motion of the thoracolumbar spine did not approximate 30 degrees of flexion or less.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7(1995).  Thus, a rating in excess of 20 percent is not warranted under the General Formula based on the clinical findings from the January 2008 and April 2010 VA examinations.  See 38 C.F.R. § 4.71a (Diagnostic Code 5242).  

Based on the lay and medical evidence, the Board finds that the service-connected disability warrants no more than a 20 percent evaluation during the period from June 14, 2007 to August 28, 2011.  There is no competent evidence of ankylosis of the spine.  Likewise, the Board does not find that the above-noted evidence demonstrates the Veteran's low back disability has been manifested by any incapacitating episodes.  In fact, during the April 2010 VA examination, the Veteran denied being prescribed any bed rest by a physician.  Thus, a rating under diagnostic code 5243 based on incapacitating episodes is not warranted for the period prior to August 28, 2011.  

The evidence contained in the August 28, 2011 examination report tends to show a worsening of the Veteran's service-connected lumbar spine disability.  The evidence shows that the Veteran can objectively flex the thoracolumbar spine to 45 degrees; however, he began experiencing pain at 30 degrees.  In addition, there was some tenderness of the left paraspinous muscles and some minimal spasm of the paraspinal muscle bilaterally.  Therefore, with resolution of reasonable doubt in the Veteran's favor, the evidence shows that the Veteran's motion of the thoracolumbar spine was limited to 30 degrees with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7(1995).  With reasonable doubt resolved in the Veteran's favor, the Board finds that, the Veteran's service-connected degenerative disc disease of the lumbar spine has as likely as not resulted in disability tantamount to limitation of flexion of the thoracolumbar spine to 30 degrees with consideration of painful motion, weakness, and fatigability during repetitive motion and flare-ups.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In view of the finding, the Board concludes that a 40 percent rating is warranted.  See 38 C.F.R. § 4.71a (Diagnostic Code 5201).  Because the increase in severity was first identified by the August 2011 examiner, the effective date of the 40 percent rating is August 28, 2011--the date of the examination.  

A rating in excess of 40 percent under the General Formula is not warranted as ankylosis has not been evident since the award of service connection.  A higher rating is also not warranted since the award of service connection under the Formula for Rating Intervertebral Disc Syndrome.  The record is devoid of evidence of incapacitating episodes.  During the August 2011 examination, while the Veteran stated that he misses work about twice a month because of his low back pain, he did not describe himself as being incapacitated.  There is no indication that any physician has ever prescribed bed rest as a result of the Veteran's back pain, and there is no evidence of any incapacitating episodes.  Thus, with regard to rating the Veteran's disability under the criteria for intervertebral disc syndrome, the VA medical examinations of record and private medical records do not reflect the occurrence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Consequently, a 60 percent disability rating is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  Diagnostic Code 5243.  

As to objective neurologic abnormalities associated with the service-connected lumbar spine disability, the Veteran has been awarded service connection for related radiculopathy of the left lower extremity.  (The disability rating for radiculopathy is addressed in the next section.)  Additionally, the Veteran has denied having any bowel or bladder problems and the VA examiners indicated that there were no bowel or bladder abnormalities.  Therefore, other than the described radiculopathy, a separate rating for objective neurologic abnormalities is not warranted.  

The assignment of an extra-schedular rating has also been considered in this case under 38 C.F.R. § 3.321(b)(1); however, the record contains no objective evidence that the Veteran's service-connected lumbar spine disability has resulted in marked interference with earning capacity or employment beyond that interference contemplated by the assigned evaluation.  The symptoms experienced by the Veteran are the very ones contemplated by the rating criteria.  Accordingly, the Board finds that the impairment resulting from the Veteran's spine disorder is appropriately compensated by the currently assigned schedular ratings and 38 C.F.R. § 3.321 are inapplicable.  

In summary, for the reasons expressed above, the Board finds that the criteria are met for the assignment of a 40 percent rating for degenerative disc disease of the lumbar spine effective from August 18, 2011.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  


B.  Left Leg Radiculopathy

The Veteran's left leg radiculopathy with S1 nerve root compromise has been rated under Diagnostic Code 8520 which provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

The Board notes that words such as "mild," "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2011).  

The Board finds no support for assignment of a 20 percent evaluation for the Veteran's radiculopathy affecting the left lower extremity.  In so finding, the Board notes that, during the August 2011 VA examination, the Veteran complained of constant pain in the left leg; he also reported weakness and a sensation of numbness in the left foot and toes.  At that time, on sensory examination, the Veteran reported decreased pain, temperature, touch sensation along the lateral aspect of the left foot and the lateral left lower leg.  Position and vibratory sense were normal in the left leg.  On examination in September 2011, the Veteran complained of pain, numbness and paresthesia in the lower extremity.  It was noted that he walked with a mild limp, and there was decreased sensation in the left leg, thigh, ankle and toes.  Examination of the left lower extremity reported that reflexes were symmetric at 2+ in the knees and ankles.  Motor strength was 5/5 throughout the lower extremities.  No atrophy was noted.  All radicular nerves were normal, with the exception of the external popliteal nerve which was noted to have mild incomplete paralysis below the left knee.  

As noted above, the RO has evaluated the Veteran's disability under the criteria for impairment of the sciatic nerve, but it is clear from the evidence of record that the impairment is best described as affecting the external popliteal nerve.  See 2011 VA examination.  The rating criteria for this nerve allow for a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 30 percent rating for severe incomplete paralysis, and a 40 percent rating for complete paralysis.  Diagnostic Code 8521.

Considering the pertinent evidence in light of the above, the Board finds that the medical evidence reflects that the Veteran's radiculopathy in the left lower extremity has caused disability comparable to no more than mild incomplete paralysis, manifested by pain and numbness, but with no loss of muscle mass, strength, or function attributed to this service-connected disability.  As noted, where, as here, the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  Here, only sensory impairment was noted on the neurological evaluation, and the record does not otherwise provide a basis for more than a 10 percent rating.  

Despite the complaints and findings noted above, the overall disability picture is not found to be comparable to moderate incomplete paralysis of the external popliteal nerve.  The Board finds that the above evidence reveals no more than mild neurologic manifestations.  Accordingly, there is no basis for a rating in excess of 10 percent for nerve involvement of the left lower extremity.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Finally, the evidence does not reflect that the disability at issue caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Hence, referral for consideration of assignment of an extra- schedular evaluation under 38 C.F.R. § 3.321 (2011) is not warranted.  


ORDER


An initial rating in excess of 20 percent for lumbar degenerative disc disease prior to August 18, 2011, is denied.  

A rating of 40 percent for degenerative arthritis of the lumbosacral spine is granted, effective from August 18, 2011, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for left leg radicular symptoms with S1 nerve root compromise is denied.  


REMAND

As noted in the introduction, the Board does not find the RO's analysis to be correct with regard to whether a substantive appeal was filed on the question of entitlement to a higher initial rating for hearing loss.  Consequently, this issue will now be addressed by the Board.  

After the Veteran was examined by VA in September 2011, he procured private audiometric testing in December 2011 that revealed results that may be significant to the outcome of his case, especially with respect to his left ear hearing acuity.  

The provisions of 38 C.F.R. § 4.86 (2011) allow for exceptions to the ordinary manner of rating loss of hearing acuity when audiometric test results are at certain levels.  The December 2011 private test results show that the Veteran had a puretone threshold of 25 decibels at 1000 Hertz in the left ear and a puretone threshold of 70 decibels at 2000 Hertz in the left ear, which qualify the Veteran for consideration under 38 C.F.R. § 4.86, something that had not been previously shown.  This suggests a possible worsening since VA last examined the Veteran in September 2011.  Consequently, another VA examination should be conducted.

The case is REMANDED to the AOJ for the following action:

1.  The Veteran should be given opportunity to supplement the record on appeal.  The AOJ should assist the Veteran by sending a letter to the audiologist who conducted the December 2011 audiogram and asking the audiologist to say whether the discrimination scores of 88 percent on the right and 84 percent on the left were obtained in accordance with the Maryland CNC test protocol.

2.  Thereafter, audiometric testing by VA should be scheduled.  All testing necessary to apply the rating criteria should be conducted.  The audiologist should be asked to comment on the private evidence reflecting testing in accordance with Speech Recognition in Noise Test (SPRINT), especially with respect to whether such SPRINT testing is consistent with the Maryland CNC test protocol.  The examiner should also comment on the effects of loss of hearing acuity on the Veteran's daily activities.

3.  After conducting any additional development deemed appropriate, the AOJ should thereafter re-adjudicate the claim for a higher initial rating.  Consideration should be given to 38 C.F.R. § 4.86 if appropriate.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


